    Case 2:17-cv-01223-RJS Document 135 Filed 08/21/20 PageID.1640 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                               ORDER OF UNSEALING

            Plaintiff,                                      Case No. 2:17-cv-01223-RJS

    v.                                                      Chief Judge Robert J. Shelby

    PAUL KENNETH CROMAR, et al

            Defendants.


           On August 17, 2020, the court ordered Plaintiff United States of America and Copper

Birch Properties, LLC, to show cause why their sealed filings and the sealed orders concerning

those filings should not be unsealed.1 Plaintiff filed a response indicating it had no objection to

the court unsealing the relevant documents.2 Copper Birch Properties did not file a response.

Accordingly, it is hereby ORDERED that the following documents be UNSEALED: docket

numbers 122, 124, 125, 126, 129, and 131.

           SO ORDERED this 21st day of August 2020.

                                                      BY THE COURT:


                                                      _______________________________
                                                      ROBERT J. SHELBY
                                                      United States Chief District Judge




1
    Dkt. 133.
2
    Dkt. 134.

                                                  1
